t c summary opinion united_states tax_court james j coyle petitioner v commissioner of internal revenue respondent regal mobile home sales inc petitioner v commissioner of internal revenue respondent docket nos 12012-99s filed date william james kelly for petitioners randall b pooler for respondent panuthos chief special_trial_judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the - - internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioners james j coyle mr coyle and regal mobile home sales inc regal in these consolidated cases are liable for deficiencies an addition_to_tax and penalties as follows james j coyle docket no 12012-995s penalty year deficiency sec_6663 dollar_figure dollar_figure big_number big_number regal mobile home sales inc docket no 12061-995s addition_to_tax penalty year deficiency sec_6651 a sec_6663 dollar_figure - dollar_figure big_number - big_number big_number - big_number big_number sec_902 big_number the issues for decision are whether regal failed to report gross_receipts from sales of mobile home wheels and axles for its tax years ending date and of dollar_figure and dollar_figure respectively respondent also determined that regal is entitled to a corresponding deduction for each year for commissions it paid mr coyle if we conclude that regal omitted gross_receipts from sales of wheels and axles then regal is allowed the - - corresponding deductions regal does not dispute the allowance of the corresponding deductions whether mr coyle failed to report commission income from regal for and of dollar_figure and dollar_figure respectively whether regal is liable for sec_6663 civil_fraud penalties for its tax years ending date and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively whether mr coyle is liable for sec_6663 civil_fraud penalties for and of dollar_figure and dollar_figure respectively whether the periods of limitations for assessment of underpayments of tax with respect to regal and mr coyle have expired respondent also determined the following regal is not entitled to claim a net_operating_loss nol_carryback of dollar_figure to its tax_year ending date from the tax_year ending date regal is not entitled to claim an nol carryforward of dollar_figure to its tax_year ending date regal failed to report rental or installment_sale income in its tax_year ending date of dollar_figure regal is liable for an addition_to_tax under sec_665l1 a for its tax_year ending date regal is not entitled to a claimed bad_debt deduction for its tax_year ending date of dollar_figure q4e- regal is not entitled to a claimed deduction for state sales_tax for its tax years ending date and of dollar_figure and dollar_figure respectively regal failed to report volume rebate income for its tax_year ending date of dollar_figure and mr coyle failed to report dividend income from regal in of dollar_figure regal and mr coyle did not present any evidence concerning these determinations to some extent the adjustments to the claimed carryback and carryforward are affected by our findings and conclusions on the issues placed in dispute to the extent they are not affected by the issues placed in dispute we deem these determinations conceded the notice_of_deficiency mailed to mr coyle increased the self-employment_tax in and and decreased the earned_income_credit eic in by dollar_figure these computational adjustments depend on the adjustments to income for and mr coyle has not disputed these adjustments therefore we do not separately address them background some of the facts have been stipulated and are so found at the time the respective petitions in these cases were filed mr coyle was a resident of lakeland florida and regal’s principal_place_of_business was lakeland florida - - regal sold new mobile homes either from inventory located at its business_premises or from orders placed with mobile home manufacturers regal also sold and traded used mobile homes mobile homes are transported on detachable wheels and axles upon the sale of a mobile home a set-up crew provided by regal installed the mobile home and removed the wheels and axles the wheels and axles were then returned to regal mr coyle has been the president and a stockholder of regal since its incorporation in in addition to preparing customer purchase orders for regal mr coyle has been a salesman for regal and he hired and fired regal’s employees during the years at issue mr coyle was at the regal worksite on most workdays mr coyle was a majority shareholder with control_over regal he acted on behalf of regal and regal acted through him mr coyle signed regal’s federal_income_tax returns after the sale of a mobile home and the return of the wheels and axles to regal regal sold them to various purchasers including marilyn and robert roach mr and mrs roach who owned and operated bob roach mobile home services inc roach mobile home jerry lee gibson mr gibson and mr charles vernon pearce roach mobile home began purchasing wheels and axles from regal in date regal sold the wheels and axles for cash which is the industry custom all of regal’s employees were authorized to sell the wheels and axles in exchange for cash -- - from various purchasers mr coyle received the cash from the sales of wheels and axles regal and mr coyle did not issue invoices to the purchasers of wheels and axles regal and mr coyle received receipts of purchase from roach mobile home and mr gibson that mr coyle retained for a short but unspecified period it was the practice of roach mobile home for its driver who purchased and picked up wheels and axles to prepare a receipt of purchase indicating the seller of the wheels and axles and the amount_paid for each item each receipt was a two-part ticket the driver gave one-half of the receipt to the seller and returned the other half to the office of roach mobile home roach mobile home kept a record of its purchases by entering information from each receipt into its computer roach mobile home’s receipts from through indicate that roach mobile home paid regal the following amounts for wheels and axles apr --date dollar_figure jan --date dollar_figure apr ---date dollar_figure jan --date dollar_figure apr --date dollar_figure it was the practice of mr gibson to provide the seller of wheels and axles with a receipt and to retain a copy of the receipt in company records mr gibson usually paid the cash directly to mr coyle or his father thomas coyle who also worked for regal if mr gibson received delivery of the wheels - and axles from one of regal’s employees mr gibson would give cash to the employee and have that employee sign a receipt mr gibson provided the court with receipts dated from july to date indicating that he paid regal dollar_figure for wheels and axles the additional item of omitted income determined for as to mr coyle was dollar_figure of income from sales of wheels and axles to mr pearce petitioner failed to present any evidence as to this adjustment during the years at issue regal employed a bookkeeper to keep its records the sales manager or the office manager would often make notations in regal’s books_and_records concerning sales of mobile homes in regal purchased a computer system to better maintain its bookkeeping records either mr coyle or the bookkeeper would prepare the bank deposit slips for deposits made into regal’s bank accounts petitioner the bookkeeper or any one of regal’s employees made deposits into regal’s bank accounts regal did not produce copies of its books_and_records to respondent or at trial regal’s certified_public_accountant and tax_return_preparer steven d herman mr herman reviewed regal’s books_and_records guarterly because he filed quarterly and annual tax returns for regal he did not audit or analyze regal’s books_and_records mr herman did not rely on the original underlying documents when preparing regal’s returns because they were not available to him - instead mr herman used information prepared or provided by regal’s bookkeeper or mr coyle in preparing regal’s tax returns mr herman requested that regal provide him with documents such as checks inventory statements on sales_tax returns bank statements a listing of accounts_receivable and notes payable and deposit receipts he experienced difficulty obtaining the documents and information from regal however and even when he received information it was often incomplete mr herman prepared certain books_and_records for regal a small portion of which he produced to the court mr herman also prepared mr coyle’s tax returns for and using information prepared or provided by mr coyle mr coyle would provide information in writing or orally mr coyle was not clear as to whether he actually provided mr herman with receipts he received from sales of wheels and axles on date mr coyle submitted an offer_in_compromise with an attached form 443-a collection information statement for individuals to respondent which respondent rejected mr coyle resubmitted the offer_in_compromise dated date which respondent accepted on date as a result mr coyle compromised taxes due of dollar_figure for a total_payment of dollar_figure for the and tax years --- - the parties stipulated the fact of this offer_in_compromise the record contains a copy of the offer_in_compromise dated date and the amended offer_in_compromise dated date neither the stipulation nor copies of the offers provide any detail as to the amounts or bases for determination of liability for any of the tax years involved we note that the original offer was submitted date which is prior to the filing of the federal_income_tax return the record is further unclear whether there was an examination of the return and any additional tax determined and or assessed before the acceptance of the offer_in_compromise thus it 1s not clear whether upon issuing mr coyle a notice_of_deficiency in connection with the case at hand respondent was reopening the offer_in_compromise with respect to the tax_year see sec_301_7122-1 proceed admin regs mr coyle has not alleged that the issuance of the notice_of_deficiency in this case is an impermissible reopening of the offer_in_compromise and since the record does not provide sufficient information in this regard we decline to consider this issue id discussion the primary issue in these cases is whether regal omitted gross_receipts from the sale of wheels and axles and if so whether mr coyle omitted commission income received from regal -- - to the extent we conclude that there are underpayments of taxes we must also decide whether the underpayments of taxes by regal and mr coyle are due to fraud under sec_6663 regal and mr coyle each allege that the 3-year period of limitations under sec_6501 for each of the tax years at issue has expired and respondent is precluded from assessing any underpayments in tax respondent asserts that the periods of limitations have not expired under subsections c and e of sec_6501 respondent determined that all or part of the underpayments in tax of regal and mr coyle were due to fraud under sec_6663 thus respondent asserts that the taxes imposed against regal and mr coyle may be assessed at any time under sec_6501 and the periods of limitations had not expired for the tax years at issue at the time the notices of deficiency were issued in the alternative respondent relies upon sec_6501 substantial omission of gross_income in asserting that the periods of limitations have not expired with respect to regal and mr coyle because an underpayment_of_tax is critical to a finding of fraud we shall first consider whether regal omitted gross ' separate notices of deficiency were issued to regal and mr coyle on date there is no dispute that the notices of deficiency were mailed beyond the respective 3-year periods of limitations under sec_6501 receipts from sales of wheels and axles and if so whether mr coyle omitted commission income regal respondent determined that regal failed to report gross_receipts from sales of wheels and axles for the taxable years ending date and of dollar_figure and dollar_figure respectively respondent allowed regal corresponding deductions for commission expenses paid to mr coyle for the tax years ending date and of dollar_figure and dollar_figure respectively gross_income means all income from whatever source derived sec_61 the commissioner may use any reasonable means to reconstruct a taxpayer’s income 774_f2d_426 11th cir affg tcmemo_1984_561 when the commissioner determines that a taxpayer received unreported income the determination in the notice_of_deficiency must be supported by ‘some evidentiary foundation linking the taxpayer to the alleged income-producing activity ’ 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir revg 67_tc_672 affg tcmemo_1991_636 the commissioner need only provide a minimal showing that the taxpayer failed to report income id the taxpayer bears the burden of proving that the notice_of_deficiency is arbitrary or - erroneous once the court determines that the commissioner provided the minimal evidentiary showing 754_f2d_921 11th cir citing 73_tc_394 affg tcmemo_1982_ respondent determined on the basis of documentary_evidence that regal omitted gross_receipts from sales of wheels and axles we found mr roach mrs roach and mr gibson to be credible witnesses the testimony of these witnesses further supported the contemporaneous receipts the receipts indicate that regal received cash payments greater than the amounts it reported on its returns when asked why regal did not report gross_receipts from sales of wheels and axles as such on its returns mr coyle explained that he and mr herman thought that it was not something necessarily that needs to be broken out we find this assertion by mr coyle not to be credible we conclude that regal received gross_receipts from sales of wheels and axles of dollar_figure and dollar_figure for the tax years ending petitioners bear the burden_of_proof with respect to the underpayments of tax rule a sec_7491 does not shift the burden_of_proof to respondent with respect to the underpayments of tax because petitioners have neither alleged that sec_7491 is applicable nor established that they complied with the requirements of sec_7491 a and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests date and respectively those amounts were not reported on the returns for those years we are also satisfied that mr coyle ultimately received the amounts paid to regal for the wheels and axles accordingly regal is entitled to deductions for commissions paid as determined by respondent as discussed below for the tax years ending date and of dollar_figure and dollar_figure respectively while there is no doubt that regal omitted gross_receipts the corresponding deductions for commissions paid result in no underpayments of tax with respect to sales of wheels and axles however the underpayments of tax and the deficiencies respondent determined for the years in issue are based on adjustments of other items including a disallowed deduction for claimed bad_debts a disallowed deduction for state sales_tax and omitted income from volume rebates regal did not present any evidence that would suggest that respondent’s determinations were not correct as to these items on the basis of respondent’s determination and regal’s failure to present evidence to establish that the determination is not correct we would normally sustain the determination as to these items however since respondent relies on fraud under sec_6663 and sec_6501 and substantial omission under sec_6501 as affirmative defenses to the running of the period of limitations we withhold any further consideration of these adjustments until our discussion of the fraud_penalty and the period of limitations mr coyle respondent determined that mr coyle failed to report commission income received from regal of dollar_figure in and dollar_figure in the commission income consisted of the income which regal received from sales of wheels and axles and which mr coyle diverted from regal mr coyle reported dollar_figure in and dollar_figure in of other income not commission income on his federal_income_tax returns in our discussion above we have concluded that regal received gross_receipts from sales of wheels and axles and that the funds received were paid to mr coyle the discussion here provides further support for our conclusion that mr coyle failed to report commission income as determined in the notice_of_deficiency respondent elicited testimony from four of regal’s former employees concerning their involvement with sales of wheels and axles all four provided credible testimony that mr coyle was the person who received the cash from sales of wheels and axles or if he was not available at that time the cash would ultimately be turned over to him mr coyle has admitted that regal paid its other salespeople a commission for each mobile home sold -- - the cash from sales of wheels and axles went directly into his pocket as mr coyle explained at trial a lot of times it would come to me okay and i would use it for my income you know mr coyle failed to provide any evidence with respect to respondent’s determination for that he received dollar_figure from mr pearce from sales of wheels and axles respondent elicited testimony from mr herman concerning the nature of mr coyle’s income mr herman presumed mr coyle received commission income from regal but the documentation did not support this mr herman explained that he instructed mr coyle that being an officer of the company the irs generally required them to take wages w-2s and we could report the income from the w-2s and any withholding during the course of those years that was not done he did not pay himself any payroll respondent’s revenue_agent said that at the audit it was first explained to her that regal paid mr coyle commissions petitioners later elaborated a little more saying that it actually was wheel and axle income that came from the corporation that went directly to mr coyle in lieu of commission income mr coyle testified that he never received commission income we find mr coyle’s lack of clarity in reporting the nature of his income to be disingenuous given that he controlled regal - we do not accept mr coyle’s testimony that the income he reported on his returns for and was his only income for those years see 87_tc_74 we conclude that mr coyle failed to report income received from regal in and of dollar_figure and dollar_figure respectively fraud respondent affirmatively alleges that regal and mr coyle are liable for civil_fraud penalties under sec_6663 specifically respondent claims that petitioners committed fraud because mr coyle directed regal to maintain false books in which gross_receipts from sales of wheels and axles were not recorded and ensured that regal’s and his own accountant was not provided with the receipts from the sales of wheels and axles neither regal nor mr coyle recorded the cash received in regal’s books or deposited the money in any of regal’s bank accounts mr coyle ensured that regal received cash when it sold wheels and axles mr coyle directed that cash from sales of wheels and axles be paid to him mr coyle substantially understated his income for and and mr coyle’s income_tax return filing history indicates a consistent pattern of underreporting his income_tax_liability sec_6663 imposes a penalty of percent on the portion of any underpayment_of_tax required to be shown on a return that is due to fraud fraud under sec_6663 is defined as an intentional wrongdoing designed to evade tax believed to be owing 692_f2d_587 9th cir affg in part and revg in part t cc 116_tc_79 citing 829_f2d_828 9th cir affg t c memo when the commissioner has alleged fraud under sec_6663 the commissioner has the initial burden of proving by clear_and_convincing evidence for the years at issue that some portion of the underpayment_of_tax is due to fraud sec_7454 rule b see also 794_f2d_884 3d cir vacating tcmemo_1985_101 to satisfy the burden_of_proof the commissioner must show that an underpayment in tax exists and the taxpayer intended to evade taxes by concealing misleading or otherwise preventing the collection_of_taxes 94_tc_654 the commissioner can prove by circumstantial evidence that the taxpayer intended to evade taxes by concealing misleading or otherwise preventing the collection_of_taxes id pincite fraud is a question of fact to be resolved upon consideration of the entire record and is never presumed 69_tc_391 the commissioner may draw reasonable inferences to establish -- - fraudulent intent 781_f2d_1566 11th cir affg tcmemo_1985_63 indicia of fraudulent intent include the following a pattern of consistent underreporting of income parks v commissioner supra pincite the filing of false documents 79_tc_995 affd 748_f2d_331 6th cir destruction of records 254_f2d_544 7th cir affg tcmemo_1957_75 inadequate and incomplete records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 if the commissioner establishes that any portion of the underpayment is attributable to fraud then the entire underpayment for that tax_year shall be treated as attributable to fraud unless the taxpayer can establish that a portion is not attributable to fraud sec_6663 the term underpayment is defined by sec_6664 to mean the amount by which any_tax imposed by this title exceeds the excess of the sum of a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made estate of trompeter v commissioner 1t c an underpayment under sec_6663 and sec_6664 has the same meaning as a deficiency in sec_6211 to prove fraud respondent has presented evidence of and relied on regal’s conduct with respect to the omitted gross_receipts from sales of wheels and axles however as a result of the corresponding deductions determined and allowed these adjustments do not result in underpayments of tax the underpayments of tax come from other items e the denied bad_debt deduction the denied deductions for state sales_taxes and unreported volume rebate income to prove fraud under sec_6663 respondent is required to prove by clear_and_convincing evidence that a part of the underpayment for each year is attributable to fraud respondent has not clearly and convincingly proven that any part of the underpayment_of_tax due from regal for the tax years ending date and is attributable to fraud see kreimer v commissioner tcmemo_1983_672 accordingly we conclude that regal is not liable for the fraud penalties under sec_6663 we now consider whether mr coyle is liable for the fraud penalties on the basis of our discussion above we are satisfied that there is an underpayment_of_tax with respect to commission income required to be shown on each of mr coyle’s - - federal_income_tax returns for and we review this record further to consider whether the underpayments of tax by mr coyle are due to fraud within the meaning of sec_6663 when asked at trial how he kept his records on sales of wheels and axles mr coyle responded as follows q so you get the cash are you -- you’re not recording it anywhere or booking it anywhere a yes i would keep my records you know basically you know to justify my income yes q and what kind of records would you keep a i’d basically make notations you know on a monthly basis and then accumulate it at the end of the year and then give it to herman for my income q so - a which you know is not the best way in the world to do it you know but you know that’s the way i was doing it q you would book each receipt of cash from wheel and axle income - right - to your own records not the records of regal right to your own records yes because i was getting the benefit of it at hat particular time and where are those records i don’t know now pot po pro lk mr coyle did not provide mr herman with information or receipts reflecting income from sales of wheels and axles testimony from mr roach mrs roach and mr gibson lead us to the conclusion that it was the practice of their respective businesses not only to keep records for themselves of cash purchases of wheels and axles from regal but also to provide regal or mr coyle with copies of the receipts as stated previously we found mr roach mrs roach and mr gibson to be --- - credible witnesses mr coyle admitted that he received the receipts but did not keep them mr coyle’s counsel explained that mr coyle would reconcile his books and get with his tax man at the end of the tax_year give this information to him and then he had no need to keep these receipts we are not convinced that an experienced businessperson such as mr coyle would not understand the need to keep receipts see korecky v commissioner supra mr coyle hired mr herman to prepare his federal_income_tax returns mr herman testified that mr coyle did not provide him with many original records and documents when he was preparing regal’s and mr coyle’s tax returns rather mr coyle provided him with totals of dollar amounts mr herman’s testimony conflicts with mr coyle’s testimony because mr coyle had asserted that he provided receipts to mr herman we are inclined to accept mr herman’s testimony mr coyle and respondent entered into an offer_in_compromise for and in a statement attached to his offer_in_compromise mr coyle indicated that he was employed as a mobile home salesman from the facts in the record it 1s apparent that during many of those years mr coyle was not only an employee but he was also a majority shareholder with control_over regal mr coyle’s dishonesty in his prior dealings with respondent is an indication of fraud -- - mr coyle’s testimony about the amount and type of income he received from regal was at best vague and at worst evasive we conclude that mr coyle’s testimony was self-serving and lacked credibility see tokarski v commissioner t c pincite on the basis of the entire record we conclude that the underpayments of tax due from mr coyle for and were due to fraud we sustain respondent’s determinations of fraud penalties under sec_6663 with respect to mr coyle for and period of limitations a regal we have concluded that regal's underpayments of tax were not due to fraud thus sec_6501 does not prevent the running of the periods of limitations with respect to regal we look to whether the periods of limitations are open under sec_6501 sec_6501 extends the period within which the commissioner must assess an underpayment_of_tax to years from the date the return was filed sec_6501 is applicable if a taxpayer omits_from_gross_income an amount properly includable which is greater than percent of the amount of gross_income stated in the return gross_income means in the case of a trade_or_business the total of the amounts received or accrued from the sale_of_goods or services required to be shown on the return before reducing it by the - - cost of the sales or services sec_6501 e a sec_301 e -1 a proced admin regs an item is not considered omitted from the return if its nature and amount are sufficiently disclosed in the return or any schedule or statement attached to the return sec_301 e -1 a proced admin regs we further note that under sec_6501 a deficiency attributable to an nol_carryback may be assessed at any time before the expiration of the period within which a deficiency for the taxable_year of the nol which results in the carryback may be assessed sec_6501 is of no assistance to respondent for the period ending date since the notice_of_deficiency was mailed more than years after the filing of the return further since the underpayment determined with respect to regal for the tax_year ending date is attributable to the disallowance of the nol_carryback from the tax_year ending date the year in which regal claimed the loss arose the period during which the underpayment may be assessed has expired under sec_6501 see 95_tc_257 - respondent does not specifically allege that regal omitted from gross_income for the taxable years ending date and amounts properly includable that are greater than percent of the amounts stated in the returns under sec_6501 e a i regal reported gross_income of dollar_figure for the year ending date and dollar_figure for the year ending date see 357_us_28 concluding that congress intended to extend period of limitations under statutory predecessor to sec_6501 e a when gross_receipts are understated on return respondent determined regal omitted gross_income of dollar_figure from the return for the tax_year ending date this amount is not greater than percent of the amount of gross_income stated in the return respondent did not determine that regal omitted gross_income from its return for the tax_year ending date under sec_6501 e a because respondent denied an nol carryforward that was not an item omitted from the return sec_301 e -1 a proced admin regs accordingly sec_6501 is not applicable to extend the periods of limitations for either of the tax years ending date or the court permitted petitioners to raise the bar of the statute_of_limitations at trial and further permitted respondent to make general affirmative allegations as to the basis for the exceptions to the normal 3-year period of limitations under sec_6501 a - - b mr coyle because the underpayments of tax due from mr coyle were attributable to fraud under sec_6663 respondent is not barred from assessing the deficiencies determined against mr coyle for and sec_6501 because we have concluded that the periods of limitations have not expired under sec_6501 with respect to mr coyle we need not consider whether sec_6501 is applicable reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent in docket no and for petitioner in docket no
